COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              GREGORY DAUGHTRY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0278-15-2                                         PER CURIAM
                                                                                NOVEMBER 24, 2015
              BOAR’S HEAD PROVISIONS COMPANY, INC.
               AND AMERICAN ZURICH INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Gregory D. Daughtry, pro se, on brief).

                               (Charles F. Midkiff; David A. Obuchowicz; Midkiff, Muncie &
                               Ross, P.C., on brief), for appellees.


                     Gregory Daughtry (hereinafter “claimant”) appeals a decision of the Workers’

              Compensation Commission (hereinafter “the Commission”) finding that he was not entitled to

              permanent partial disability benefits in connection with a compensable injury by accident on

              April 23, 2003, while claimant was employed by Boar’s Head Provisions Company, Inc.

              Claimant raises multiple assignments of error on appeal; however, none of the assignments of

              error pertain to a ruling by the Commission.1 Because claimant does not assign error to any

              aspect of the decision from which the appeal arises, we do not consider claimant’s arguments.

              See Hodnett v. Stanco Masonry, Inc., 58 Va. App. 244, 253, 708 S.E.2d 429, 434 (2011).




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      In assignment of error C, appellant asserts that “[t]he Commission erred and stated in
              the summary of the evidence” that appellant testified he “did not work at all in 2006.” However,
              in connection with that assignment of error, appellant cites to the factual summary in the deputy
              commissioner’s decision rather than any ruling by the Commission.
       Accordingly, we affirm the Commission’s decision. See Daughtry v. Boars Head

Provisions Co., Inc., JCN Claim No. 2151940 (Feb. 2, 2015). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          -2-